Per Curiam:
The jury have found that the plaintiffs were in the actual possession of the land when the crop of corn in question was *538grown and. carried away. The defendants had purchased the land at sheriff’s sale, but had never dispossessed the plaintiffs by legal proceedings or otherwise. Had the defendants, after the sheriff’s sale, proceeded under the act of assembly to obtain possession of the premises, and had turned the plaintiffs out, the case would have been entirely different. As it stands, we do not think it was error to instruct the jury that “if you should find that the defendants were in possession, and that the plaintiffs raised the corn there, why then the crop would be -subject to just such an arrangement as a tenant would make with a landlord; and, the owners of the title being in possession, and that possession being in a tenant, why they would have a right to the landlord’s share. But if the plaintiffs were in possession, then they would have a right to recover a verdict for the value of the corn at the time it was taken, with its interest down to the present time.”
Judgment affirmed.